Name: 94/989/EC: Commission Decision of 21 December 1994 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  America;  health;  fisheries;  tariff policy
 Date Published: 1994-12-31

 Avis juridique important|31994D098994/989/EC: Commission Decision of 21 December 1994 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada Official Journal L 378 , 31/12/1994 P. 0064 - 0066 Finnish special edition: Chapter 3 Volume 65 P. 0294 Swedish special edition: Chapter 3 Volume 65 P. 0294 COMMISSION DECISIONof 21 December 1994amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada(94/989/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 (1), laying down the health conditions for the production and the placing on the market of fishery products, and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by Canada for importing fishery products into the Community has been drawn up in Commission Decision 93/495/EEC (2), as last amended by Decision 94/674/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in Canada; Whereas the competent authority in Canada has communicated a new list adding 39 establishments, deleting nine establishments and amending the data of six establishments; Whereas it is necessary to amend the list of approved establishments; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (4), HAS ADOPTED THIS DECISION: Article 1Annex B of Decision 93/495/EEC is amended as follows: 1. The following establishments are deleted: ' 0638 Canadian Arctic Smoked Product Edmonton Alberta0731 Leader Marine Ltd Vancouver British Columbia0944 S.S.I. Sea Products Ltd Saltspring Island British Columbia1635 Harry's Roadside Meadow Portage Manitoba1740 Agpro Fish Farms Winnipeg Manitoba1945 Nuxalk Fish Traders Ltd Bella Coola British Columbia1977 Associated Freezers of Canada Inc. Vancouver British Columbia1981 Valley Marine Ltd Langley British Columbia1990 Mari Fish Ltd Alert Bay British Columbia'. 2. The following establishments are inserted in accordance with the numerical order: ' 0012 Hollis Fowler & Brothers Enterprises Ltd Capstan Island, Labrador Newfoundland0017 Shell Fresh Farms Pool's Cove Newfoundland0049 Sharp's Frozen Foods Limited Humber Village Newfoundland0050 Dorman Roberts Limited Triton Newfoundland0135 Torngat Fish Producers Co-operative Society Ltd Hopedale Newfoundland0624 Port Dover Fish Co. Ltd Port Dover Ontario0646 Gimli Fish Co. Ltd Winnipeg Manitoba0651 Keewatin in Fish and Meats Port Dover Ontario0926 Westcoast Harvester Ltd Vancouver British Columbia0927 Blue Star Cold Storage Ltd Surrey British Columbia0930 454307 BC Ltd Alert Bay British Columbia0931 Great Blue Heron Enterprises Ltd Powell River British Columbia0932 Nuyaltwa Fish Plant Bella Coola British Columbia0934 Nisga'a Tribal Council New Aiyansh British Columbia0935 Hardy Buoys Smoked Fish Inc. Port Hardy British Columbia0936 Triumph Seafood Ltd Richmond British Columbia0945 Norden Food Ltd North Vancouver British Columbia0946 Campbell River Seafoods & Lockers Ltd Campbell River British Columbia0948 Inpac Sea Products (1993) Ltd Richmond British Columbia0949 Douglas's Custom Smoking Port Hardy British Columbia0950 Alpha Processing Ltd Port Hardy British Columbia0953 Blue Pacific Seafoods Ltd Abbotsford British Columbia1071 Petty Harbour Fishermens ProducersCo-operative Society, Limited Petty Harbour Newfoundland1073 J. W. Hiscock Sons Limited Campbellton Newfoundland1095 Torngat Fish Producers Co-operative Society, Ltd Postville Newfoundland1114 P & G Farms Limited Centreville Newfoundland1639 Hale Fisheries Eagle River Ontario1649 S. Long Fisheries Kenora Ontario1746 Interlake Kingo Products Ltd St Laurent Manitoba1757 Aliments Piatto-Mare Food Inc. Hawkesbury Ontario1758 Pangnirtung Fisheries Ltd Pangnirtung Northwest Territories1847 Whattam Fishery Picton Ontario1897 Sameluk Fisheries Thunder Bay Ontario1987 Sealand Foods International Inc. Richmond British Columbia2456 058158 Inc. NB Limited Pointe Du ChÃ ªne New Brunswick3169 Weekend Fisheries Limited Metaghan Nova Scotia3308 Thorburn Wharf Fisheries Ltd Sandy Point Nova Scotia3312 Captain Earl's Seafoods Limited Lockeport Nova Scotia3313 N. LeBlanc Enterprises Limited Sandy Point Nova Scotia'. 3. The data of the following establishments: ' 0715 Hywave (Fairview Plant) Prince Rupert British Columbia0721 Vancouver ShellFish and Fish Vancouver British Columbia0916 Bornstein Seafoods Canada Ltd Port Albion British Columbia0923 Wood Bay Salmon Farms Ltd Sechelt British Columbia1640 Ikaluktutiak Co-op Ltd Cambridge Bay Northwest Territories2134 Conpak Seafoods Inc. Anchor Point Newfoundland'are replaced by: ' 0715 J. S. McMillan Ltd - Fairview Plant Prince Rupert Britsh Columbia0721 Vancouver Shell Fish and Fish Co. Ltd Vancouver British Columbia0916 Salish Seafood Services Port Albion British Columbia0923 Wood Bay Seafood Ltd Sechelt British Columbia1640 Kitikmeot Fish Plant Cambridge Bay Northwest Territories2134 Anchor Shellfish Inc. Anchor Point Newfoundland'. Article 2This Decision is addressed to the Member States. Done at Brussels, 21 December 1994. For the CommissionRenÃ © STEICHENMember of Commission(1) OJ No L 268, 24. 9. 1991, p. 15. (2) OJ No L 232, 15. 9. 1993, p. 43. (3) OJ No L 267, 18. 10. 1994, p. 15. (4) OJ No L 8, 11. 1. 1990, p. 70.